Citation Nr: 1101804	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a spine 
injury, to include degenerative disc disease.

2.  Entitlement to service connection for nerve damage to both 
legs.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for a pilonidal cyst.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).

This case has previously come before the Board.  In October 
2008, the matters were remanded to the agency original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
the hearing has been associated with the claims file.  

Additional evidence was received at the Board in November 2010.  
The Veteran waived initial AOJ consideration of the evidence.  

The issues of entitlement to service connection for residuals of 
a spine injury, to include degenerative disc disease, 
entitlement to service connection for nerve damage to both legs, 
and entitlement to service connection for a bilateral hearing 
loss disability being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDING OF FACT

A preexisting pilonidal cyst was noted at service entrance and 
there is no clear and unmistakable evidence that the preexisting 
pilonidal cyst was not aggravated during service.


CONCLUSION OF LAW

A disorder manifested by a pilonidal cyst is a result of 
aggravation of a preexisting disability.  38 U.S.C.A. § 1110 
(West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for an organic disease of 
the nervous system when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza 
v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and 
unmistakable evidence, either that (1) there was no increase in 
disability during service, or that (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to the 
burden to rebut the presumption, but this standard does not 
require the absence of conflicting evidence.  Kent v. Principi, 
389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of 
soundness is not rebutted, the claim becomes one for service 
connection, meaning that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner, 370 F.3d at 1096.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Analysis

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is 
being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.  

Initially, the Board finds substantial compliance with the 
October 2008 remand.  The Veteran was afforded a VA examination, 
additional development was accomplished, to the extent possible, 
and the AOJ readjudicated the claims.  Thus, the Board is able 
to proceed with a determination.

The Board further notes that there has been no assertion of 
combat in regard to the claim on appeal.  Thus, the provisions 
of 38 U.S.C.A. § 1154(b) are not for application.  

The Veteran asserts entitlement to service connection for a 
disorder manifested by a pilonidal cyst.  Having considered the 
evidence, the Board finds service connection for aggravation of 
a preexisting disorder manifested by a pilonidal cyst is 
warranted.

A determination in this case requires competent evidence.  The 
Veteran is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to base 
a determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Board notes that veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Veteran is 
only entitled to a presumption of soundness where disability is 
not noted on induction examination.

The February 1965 service entrance examination report notes a 
pilonidal cyst.  The Board notes that neither the notation that 
the pilonidal cyst was asymptomatic at service entrance nor the 
Veteran's statement that he was unaware of the cyst prior to 
service entrance, as noted in the July 2010 VA examination 
report, negates the finding that a pilonidal cyst was noted on 
the service entrance examination report.  Thus, the Board finds 
that a pilonidal cyst preexisted service entrance as it was 
noted on the entrance examination and the Veteran is not 
presumed sound.  

A pre-existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  38 C.F.R. 3.306(b); 38 U.S.C.A. § 
1153.  The presumption of aggravation applies only when pre-
service disability increases in severity during service.  
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Clear and 
unmistakable evidence (obvious or manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.

The July 2010 VA examiner stated that there was not clear and 
unmistakable evidence that the Veteran's preexisting, 
asymptomatic pilonidal cyst noted at service entrance was not 
aggravated by service.  In fact, the examiner stated that, 
"according to the Veteran's history it must have been 
aggravated during this time," and that, "the identified 
disorder manifested by the pilonidal cyst is at least as likely 
as not related to/aggravated by his time in service."  

The Board notes that while a mere transcription of lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional, 
LeShore v. Brown, 8 Vet. App. 406 (1995), and while the records 
in association with an asserted cyst removal during service in 
1965/1966 are unavailable, Transcript at 13 (2008), in addition 
to the pilonidal cyst noted at service entrance, a May 1968 
service record references a pilonidal cyst, and the July 2010 VA 
examiner identified a longitudinal depression overlying the 
coccyx which measured approximately 1/5 to 2 cm in length and 34 
mm in depth.  The Board finds no clear and unmistakable evidence 
that the Veteran's preexisting disorder manifested by a 
pilonidal cyst was not aggravated during service.  

In addition, while the November 1968 separation examination 
report shows that the anus and rectum were normal, and no 
evidence of a current pilonidal cyst was noted on VA examination 
in July 2010, flare ups in the region were noted approximately 
once every 3-5 months associated with increasing pain and serous 
drainage.  The Board notes that the degree of impairment is for 
consideration in association with the AOJ's implementation of 
the grant herein of service connection for a preexisting 
disorder manifested by a pilonidal cyst.  

In summary, the Board finds that a disorder manifested by a 
pilonidal cyst preexisted service entrance, and that there is no 
clear and unmistakable evidence that the preexisting pilonidal 
cyst disorder was not aggravated during service.  Thus, service 
connection for a disorder manifested by a pilonidal cyst due to 
aggravation of a preexisting pilonidal cyst is warranted.

The evidence is in favor of entitlement to service connection 
for a disorder manifested by a pilonidal cyst due to aggravation 
of a preexisting pilonidal cyst disorder.  Consequently, and to 
that extent, the benefits sought on appeal are granted.


ORDER

Service connection for a disorder manifested by a pilonidal cyst 
based on in-service aggravation of a preexisting pilonidal cyst 
disorder is granted.


REMAND

The Veteran asserts entitlement to service connection for 
bilateral hearing loss and residuals of a spine injury, to 
include degenerative disc disease, and nerve damage to both 
legs.  Having considered the evidence, the Board finds that 
there has not been substantial compliance with the Board's 
October 2008 remand in regard to the issue of service connection 
for residuals of a spine injury and nerve damage to both legs, 
and in light of the additional evidence associated with the 
claims file since the issuance of the August 2010 supplemental 
statement of the case, further development is necessary in 
regard to residuals of a spine injury, to include degenerative 
disc disease, and nerve damage to both legs, as well as in 
regard to service connection for bilateral hearing loss.  

In regard to the spine, the Board notes the matter was remanded 
for a nexus opinion and the AOJ's request for an examination 
requested an opinion, in the specific terms, as to whether it 
"more likely than not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning likelihood of at least 
50%), or "less likely than not" or "unlikely" (meaning that 
there is a less than 50% likelihood) that any identified chronic 
lumbar spine disorder, to include arthritis, or chronic nerve 
damage to the legs was shown during service or within the 
initial post-service year, or is otherwise related to service, 
to include the relevant in-service complaints at the time of the 
documented in-service fall from a ladder.  The July 2009 VA 
examiner stated, in pertinent part, as follows:

[I]t is my opinion that it is less likely 
than not that the patient's current low back 
pain disability is related to him being the 
service.  It is clear the  patient has 
significant degenerative disease in his 
lumbar spine.  There is no doubt about that, 
but I find no sufficient data to link it to 
him being in the service.  It is clear that 
his pilonidal cyst did not lead to 
degenerative back disease as those two 
disease entities do not correlate or go 
together.  I believe that the majority of the 
damage that has been done to his back has 
been since military discharge and is related 
to his morbid obesity.  

The opinion is inadequate as an opinion in the specific terms as 
to whether it is "more likely than not", "at least as likely as 
not", or "less likely than not" or "unlikely" that any 
identified chronic lumbar spine disorder, to include arthritis, 
was shown during service or within the initial post-service 
year, or is otherwise related to service, to include the 
relevant in-service complaints at the time of the fall from the 
ladder, was not provided.  Further, the indication "that the 
majority of the damage has been since military discharge" begs 
the question of whether this infers that there was some damage 
during service that is related to current disability.  In 
addition, an opinion in regard to the chronic nerve damage to 
the legs was not provided.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds that the examination report and opinion to be inadequate 
for a determination in regard to the matter on appeal.  Thus, an 
opinion should be obtained, stated in the positive or negative 
in the specific terms noted in paragraph number 1 below, in 
regard to whether the Veteran a spine disorder, to include 
degenerative disc disease, and/or any identified nerve damage to 
the legs is etiologically related to in-service disease or 
injury or otherwise related to service or service-connected 
disability.  

As noted in the October 2008 remand, the Veteran's spine and 
musculoskeletal system were shown to be normal on the February 
1969 service entrance examination and the November 2006 VA 
examiner suggested that the Veteran's arthritis of the spine 
could have predated the fall from the ladder in 1968.  The 
November 2006 VA opinion states, in pertinent part, as follows:

It is less likely than not that the patient's 
lumbar spine disability began during or was 
aggravated by military service.  The 
rationale is that the veteran apparently 
recuperated fairly quickly from his in-
service injury and was quickly back to full 
duty.  By the time of discharge from the 
military he had no lumbar spine complaints. 
Regarding the statement by a physician on 
03/22/72 that "he had x-rays made today in 
the ER at UH and these were brought to the 
office and they show a definite spondylosis 
at L5.  On reviewing his x-rays he also has 
some in the chart of the lumbar spine that 
were made in 1968 and the defect is seen 
there."  This statement is somewhat ambiguous 
in that it is unclear whether spondylosis or 
spondylolysis is referred to.  If it is 
spondylosis then that would be an indication 
of a problem predating his fall from the 
ladder, assuming that the x-rays from 1968 
were connected with that event.  The 
spondylosis (arthritic change) would not 
develop acutely. On the other hand, if 
spondylolysis is being referred to, there is 
no way to determine at this point whether 
what was being seen was a congenital 
spondylotic defect or secondary to injury.  
The veteran's time course after his injury 
from falling off the ladder and being 
asymptomatic at the discharge would not favor 
an acute pars interarticularis fracture at 
the time of the ladder injury.  

The examiner added that the Veteran had a number of 
falling injuries after service, from which he did not 
quickly regain his ability to return to work, and 
that those injuries are more likely responsible for 
his low back condition.  

In regard to hearing loss, an August 2002 VA treatment record 
associated with the claims file following the issuance of the 
August 2010 supplemental statement of the case reflects a 
diagnosis of mild to moderate/severe bilateral sensorineural 
hearing loss.  A hearing loss was noted to have been discovered 
during a work-related physical in October 2001, and a history of 
both occupational noise exposure in association with truck 
driving and in-service noise exposure in association with 
gunfire was reported.  In this case, there are relevant 
complaints and findings and insufficient evidence upon which to 
base a determination as to whether bilateral hearing loss is 
related to service.  Thus, the Veteran should be afforded a VA 
examination in order to obtain an opinion in regard to whether 
the Veteran has a hearing loss disability etiologically related 
to in-service disease or injury or otherwise related to service.  

The Board notes that the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The term "hearing loss disability" is defined in VA regulations.  
For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  In Hensley, the Court 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a medical 
relationship between the veteran's in-service exposure to loud 
noise and his current disability.  The Board notes that the 
Court's directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AOJ should return the claims file to 
the July 2009 VA examiner, if available; 
otherwise, another VA examiner.  The 
examiner's attention should be directed to 
this remand, as well as the October 2008 
remand.  The AOJ should request that the VA 
examiner provide a medical opinion as to 
whether there is evidence that a spine 
disorder, to include spondylolysis 
(congenital spondylotic defect or secondary 
to injury) (a) clearly and unmistakably 
(obvious and manifest) existed prior to 
service entrance and (b) whether any such 
disorder clearly and unmistakably (obvious 
and manifest) was not chronically worsened 
during service.  If the answer to either (a) 
or (b) above is negative, offer an opinion 
in terms of whether it is "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that any 
identified chronic lumbar spine disorder, to 
include degenerative disc disease/arthritis, 
was shown during service or within the 
initial post-service year, or is otherwise 
related, in part or in whole, to service, to 
include the relevant in-service complaints 
at the time of the fall from the ladder.  An 
opinion in the same terms should be provided 
as in regard to the etiology of any 
identified nerve damage in the legs.  A 
complete rationale should accompany all 
opinions provided.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  The AOJ should schedule the Veteran for 
a VA audiology examination to determine the 
nature and etiology of hearing loss.  The 
claims file must be made available for 
review in conjunction with the evaluation 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner express and 
opinion, in the positive or negative, in 
terms of whether it is "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that the 
Veteran's hearing loss was manifest during 
service or within the initial year after 
separation or is otherwise related, in part 
or in whole, to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  In light of the above, the claims should 
be readjudciated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


